DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP § 2106.07 Formulating and Supporting Rejections For Lack Of Subject Matter Eligibility states eligibility rejections must be based on failure to comply with substantive law under 35 U.S.C. 101 as interpreted by judicial precedent and examiners should review the record as a whole before reaching a conclusion with regard to whether the claimed invention sets forth patent eligible subject matter. In this case, after review and consideration of the applicant’s disclosure as originally filed, including 

Eligibility Step 1:
MPEP § 2106.03 Eligibility Step 1: The Four Categories of Statutory Subject Matter [R-10.2019] – II. ELIGIBILITY STEP 1: WHETHER A CLAIM IS TO A STATUTORY CATEGORY states Step 1 of the eligibility analysis asks: Is the claim drawn to a process, machine, manufacture or composition of matter?  In this case, applicant’s claimed invention is directed to method for designing; and, therefore, the claimed invention as a whole falls within one or more statutory categories (Step 1: YES). However, the claimed invention must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.
 
Eligibility Step 2:
MPEP § 2106.04 Eligibility Step 2: Whether a Claim is Directed to a Judicial Exception [R-10.2019] – I. JUDICIAL EXCEPTIONS states determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  In this case, applicant’s claimed invention includes at least a mathematical formula and/or natural (applicant’s claimed law of conservation of mass); and, therefore additional examination and consideration is required.
Step 2A. MPEP § 2106.04 Eligibility Step 2: Whether a Claim is Directed to a Judicial Exception [R-10.2019] – II. ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICAL EXCEPTION states the flowchart in MPEP § 2106, subsection III, Step 2A determines whether: The claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; or the claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself. It is evident from the flowchart depicted by MPEP § 2106 Patent Subject Matter Eligibility [R-10.2019] – III SUMMARY OF ANALYSIS AND FLOWCHART as well as MPEP § 2106.04 Eligibility Step 2: Whether a Claim is Directed to a Judicial Exception [R-10.2019] – II. ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICAL EXCEPTION states that a claim is directed to a judicial exception when a law of nature, a natural phenomenon, or abstract idea is recited (i.e. set forth or described) in the claim.  In this case, a law of nature, is recited, set forth or described in applicant’s claimed invention. The law of nature, is as follows:

“…according to the law of conservation of mass before and after heat addition, combining the first model and the second model, and determining a volume percentage of the liquid in the general pipe of the pulsating heat pipe under the condition of adding heat…”
Step 2B. MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019] – I. THE SEARCH FOR AN INVENTIVE CONCEPT states an inventive concept cannot be furnished by the unpatentable law of nature itself; however, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions.  At Step 2B MPEP § 2106.05 requires the examiner to then consider, in addition to the abstract idea, “what else is there in the claims before us?” An examiner’s analysis and consideration of this question is recorded below.  However,  MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019] – I. THE SEARCH FOR AN INVENTIVE CONCEPT further states “[e]valuating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that ‘it is consistent with the general rule that patent claims ‘must be considered as a whole.’’” (emphasis added).  The examiner has considered applicant’s claimed invention as a whole, in light of the specification as originally filed, in the analysis of MPEP § 2016 Step 1 and Step 2A.  The analysis below is offered as an examination and consideration of the question “what else is there in the claims before us?” In order to examine and consider this question, the examiner must recite additional elements outside the limitations of the abstract idea or law of nature. This analysis does not mean the examiner did not search, consider and examine the claims as a whole in light of the specification. At no time, during prosecution of the application, did the examiner attempt to parse claim limitations in order to violate MPEP § 2106.05 Eligibility Step 2B: 

“what else is there in the claims before us?”
Applicant’s claimed invention affirmatively recites four method steps labeled: step 1. step 2. step 3. and step 4. 
step1. establishing a first mass model of working medium in pulsating heat pipe; the first model is obtained according to a set of preset parameters of the pulsating heat pipe without heat addition, the set of preset parameters comprising an effective length of the pulsating heat pipe, a channel cross-sectional area, a density of the liquid working medium at an operating temperature, and a filling ratio;
step2. establishing a second mass model of working medium in pulsating heat pipe; the second mass model comprises a vapor working medium mass model and a liquid working medium mass model in the pulsating heat pipe; the vapor working medium mass model in the pulsating heat pipe is obtained according to a set of parameters of vapor working medium under the condition of adding heat, the set of parameters of vapor working medium comprising an average density of the vapor working medium, a volume percentage of the vapor working medium in total length of the pulsating heat pipe, an effective length of the pulsating heat pipe, and a channel cross-sectional area; the liquid working medium mass model in the pulsating heat pipe is obtained according to a set of parameters of liquid working medium under the condition of adding heat, the set of parameters of liquid working medium comprising an average density of liquid working medium, a volume percentage of the liquid working 
step 3. according to the law of conservation of mass before and after heat addition, combining the first model and the second model, and determining a volume percentage of the liquid in the general pipe of the pulsating heat pipe under the condition of adding heat; and
step 4. determining a startup critical tube diameter of the pulsating heat pipe according to the volume percentage of the liquid in the general pipe of the pulsating heat pipe under the condition of adding heat obtained in step 3, the physical properties of the working medium in the pulsating heat pipe, the temperatures at the heat-absorbing end and the heat-releasing end, the heating power, and the filling ratio.
Method step (3) recites the use of a law of nature and is not considered additional elements of the claimed invention in accordance with MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R- 10.2019].
Steps (1), (2) and (4), establishing a first mass model of a working medium; establishing a second mass model of a working medium; and determining a tube diameter, as specifically recited in applicant’s claimed invention, are the additional elements outside the abstract idea.
MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R- 10.2019] – I. THE SEARCH FOR AN INVENTIVE CONCEPT – A. Relevant Considerations For Evaluating Whether Additional Elements Amount To An Inventive Concept provides guidance and examples of limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial 
Specifically, claim 1 recites in relevant part:

Claim 1: 
A method for designing startup critical tube diameter of pulsating heat pipe in vertical state, comprising the following steps:
step 1. establishing a first mass model of working medium in pulsating heat pipe; the first model is obtained according to a set of preset parameters of the pulsating heat pipe without heat addition, the set of preset parameters comprising an effective length of the pulsating heat pipe, a channel cross-sectional area, a density of the liquid working medium at an operating temperature, and a filling ratio (this claim limitation is essentially gathering data and, would be well-understood, routine, conventional activities previously known to the industry and recited at a high level of generality);
step 2. establishing a second mass model of working medium in pulsating heat pipe; the second mass model comprises a vapor working medium mass model and a liquid working medium mass model in the pulsating heat pipe; the vapor working (this claim limitation is essentially gathering data and, would be well-understood, routine, conventional activities previously known to the industry and recited at a high level of generality);
step 3. according to the law of conservation of mass before and after heat addition, combining the first model and the second model, and determining a volume percentage of the liquid in the general pipe of the pulsating heat pipe under the condition of adding heat (this claim limitation is essentially applying previously gathered data to an abstract idea or law of nature); and
step 4. determining a startup critical tube diameter of the pulsating heat pipe according to the volume percentage of the liquid in the general pipe of the pulsating heat pipe under the condition of adding heat obtained in step 3, the physical properties of the working medium in the pulsating heat pipe, the temperatures at the heat-absorbing end and the heat-releasing end, the heating power, and the filling ratio (this claim limitation is essentially gathering data and, would be well-understood, routine, conventional activities previously known to the industry and recited at a high level of generality and applying the data to an abstract idea or law of nature).
Claim limitations recited in claim 1 as step 3 is an abstract idea or law of nature; the remaining limitations (step 1, step 2 and step 4) are “additional elements”.
This judicial exception is not integrated into a practical application because the mere application of the results of an algorithm or law of nature is analogous to concepts identified by the courts as abstract ideas. MPEP § 2106.04(a)(2) Examples of Concepts the Courts Have Identified as Abstract Ideas IV. “MATHEMATICAL RELATIONSHIPS/FORMULAS” B. Concepts relating to performing mathematical calculations provides examples of identifying a concept relating to performing mathematical calculations as abstract ideas. In this case, applicant’s claimed invention is a method of generating first data by (establishing a first mass model of working medium by recording parameters) and second data (establishing a second mass model of working medium by recording parameters) by taking existing information, manipulating the data using a mathematical relationship (combining the first model and second model according to the law of conservation of mass) and organizing this information into a new form (…determining a tube diameter according to preset physical properties in accordance with the mathematical algorithm or law of nature…).
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of applicant’s claimed invention – gathering first and second data and determining a tube diameter – when considered individually and/or as an ordered combination, do not result in the claim as a whole amounting to significantly more than the judicial exception because the additional elements merely recite well-understood, routine and conventional activities/elements.

Claims 2-5:
Claims 2-5 merely apply previously gathered data according to well-understood, routine, conventional activities previously known to the industry and recited at a high level of generality to individually claimed mathematical algorithms. 

Claim 2:
Claim 2 is rejected under 35 U.S.C. 101 because the claim further limits the abstract idea or mathematical algorithm identified in claim 1 without significantly more.

Claim 3:
Claim 3 is rejected under 35 U.S.C. 101 because the claim further limits the abstract idea or mathematical algorithm identified in claim 1 without significantly more.

Claim 4:
Claim 4 is rejected under 35 U.S.C. 101 because the claim further limits the abstract idea or mathematical algorithm identified in claim 1 without significantly more.

Claim 5:
Claim 5 is rejected under 35 U.S.C. 101 because the claim further limits the abstract idea or mathematical algorithm identified in claim 1 without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (US 2020/0088479 A1).

Claim 6:
The recitation "[a] supercritical tube diameter pulsating heat pipe obtained by the method for designing startup critical tube diameter of pulsating heat pipe in vertical state according to claim 1" is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 
Tseng discloses a three-dimensional pulsating heat pipe (1) including circular pipe portions (11) (figs. 1-3, para [0033] and [0034]).

Claim 7:
Tseng discloses the supercritical tube diameter pulsating heat pipe according to claim 6, wherein a volume filling ratio of the working medium in the pulsating heat pipe is greater than or equal to 10% and less than or equal to 90% (para [0035]).

Claim 8:
Tseng discloses the supercritical tube diameter pulsating heat pipe according to claim 7, wherein the working medium is in a vapor-liquid two-phase state after being filled into the pulsating heat pipe, and the working medium is a single working medium (para [0031] and [0042]).

Claim 9:
The supercritical tube diameter pulsating heat pipe according to claim 8, wherein the single working medium is a liquid nonmetal (water, methanol, acetone, or any pure liquid or solution or the like) (para [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng as applied to claim 7 above, and further in view of Huang et al. (US 2006/0137862 A1).

Claim 8:
Tseng discloses the supercritical tube diameter pulsating heat pipe according to claim 7; wherein the working medium is in a vapor-liquid two-phase state after being filled into the pulsating heat pipe; and, Tseng fails to disclose or fairly suggest the working medium is a mixed working medium.  Instead, Tseng discloses a single working medium (para [0031] and [0042]).
Huang discloses a pulsating heat pipe (10) (fig. 1, para [0016]) comprising a mixed working medium (20) (fig. 1, para [0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the supercritical tube diameter pulsating (Huang, para [0006]).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to heat dissipating devices comprising working mediums.

Claim 10:
Tseng in view of Huang renders obvious the supercritical tube diameter pulsating heat pipe according to claim 8, wherein the mixed working medium (Huang, 20) is a mixture of liquid metal (metal slurry) and liquid nonmetal (ceramic slurry) (Huang, para [0018]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meng et al. (US 2009/0008066 A1) discloses a heat dissipation device comprising a metal foam which comprises a mixed working medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726